Dismissed and Opinion filed November 27, 2002








Dismissed and Opinion filed November 27, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01124-CV
____________
 
CHARLES
J. ALEXANDER, Appellant
 
V.
 
PETER
OKOROHA, Individually and as Parent of IKENNA OKOROHA, STEPHANIE OKOROHA, and
CHASE OKOROHA, Appellees
 

 
On
Appeal from the County Civil Court at Law No. 4
Harris
County, Texas
Trial
Court Cause No. 760,145
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order, signed September
4, 2002, granting defendant=s motion for new trial and awarding defendant $1,200 in
attorney=s fees.  
A trial court has plenary power over its judgment until it
becomes final.  Fruehauf
Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex. 1993).  The trial court also retains continuing
control over interlocutory orders and has the power to set those orders aside
any time before a final judgment is entered. 
Id.  An order granting a
new trial is an unappealable, interlocutory
order.  Id.




On November 6, 2002, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant=s response fails to demonstrate that
this Court has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed November 27, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).